DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 3/11/21 and has been entered and made of record. Currently, claims 1, 9, and 17-22 are pending, of which claims 20-22 are newly added.

Specification

Applicant’s arguments are persuasive and therefore the objection set forth in the previous Office Action has been withdrawn.

Drawings

Applicant’s arguments are persuasive and therefore the objection set forth in the previous Office Action has been withdrawn.

Claim Interpretation

Applicant’s amendment to claims 1 and 17 changes the interpretation of the claims and no longer invokes 35 USC 112(f).

Claim Rejections - 35 USC § 112

Applicant’s amendment to claims 1 and 17, as mentioned above, has overcome the rejection set forth in the previous Office Action and has therefore been withdrawn.

Response to Arguments

Applicant’s arguments, see pages 7-8 of the remarks, filed 3/11/21, with respect to the rejection(s) of claim(s) 1, 17, and 19 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art necessitated by the current amendment.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9, and 17-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoichi (JP 2012-018520), cited in the IDS dated 1/27/20, in view of Murakami (US 2005/0058476).
Regarding claim 1 and 19, Yoichi discloses a non-transitory computer readable medium storing a program causing a computer to execute information processing and an information processing apparatus comprising: 
a processor programmed to:
122 of the PC displays the correct information based on the test print); 
a storage configured to store the setting value for a specific model of an image forming apparatus from among a plurality of models of image forming apparatuses (see paras 22-23, 35, 50-52, 57-61, and 70, PC 1 contains storage to store setting values, PC 1 acquires model information of printer 2 and MFP 3, which would include a model name, CPU 11 controls a print setting unit, among other units, to control the receiving of quality correction information based on the test print and store and use the correction information for future printing); and 
wherein the processor is further programmed to control the specific model according to the setting value stored in the storage (see paras 50-52, 57-61, 64-67, and 70, CPU 11 controls a print setting unit, among other units, to control the receiving of quality correction information based on the test print and store and use the correction information for future printing).
Yoichi does not disclose expressly control an image forming apparatus to print an image having a plurality of density patterns printed thereon and receive a setting value of a density parameter via a user selection on a graphical user interface that corresponds to one of the printed plurality of density patterns.
Murakami discloses an image forming apparatus to print an image having a plurality of density patterns printed thereon (see Figs. 17 and 20 and paras 203, 205, and 237, a plurality of images are formed on a sheet with a plurality of different densities) and 
receive a setting value of a density parameter via a user selection on a graphical user interface that corresponds to one of the printed plurality of density patterns (see Figs. 17-22 and paras 197, 200, 203, 215, 221-222, 225, 228, 240-241, and 248-252, a test print with a plurality of images are formed on a sheet with a plurality of different densities, a user visually evaluates 
Regarding claim 17, Yoichi discloses an image forming system comprising: 
a plurality of image forming apparatuses including a plurality of models, the image forming apparatuses being each configured to form an image on a recording medium (see paras 16, 19, and 50-61, a plurality of image forming devices 2 and 3 are different models associated with PC 1); and 
at least one information processing apparatus configured to transmit image data to be formed, to a selected one of the image forming apparatuses (see paras 15-17, 25, and 28-31, PC 1 transmits data to be printed to one of printer 2 and/or MFP 3), 
wherein the information processing apparatus comprises 11FE19-00308US01 
a processor programmed to:
a storage configured to store the setting value for each of a specific model of the models of the image forming apparatuses (see paras 22-23, 35, 50-52, 57-61, and 70, PC 1 contains storage to store setting values, PC 1 acquires model information of printer 2 and MFP 3, which would include a model name, CPU 11 controls a print setting unit, among other units, to control the receiving of quality correction information based on the test print and store and use the correction information for future printing), and 
wherein the processor is further programmed to control each image forming apparatus of the specific model according to the setting value stored in the storage (see paras 50-52, 57-61, 64-67, and 70, CPU 11 controls a print setting unit, among other units, to control the receiving of quality correction information based on the test print and store and use the correction information for future printing).
Yoichi does not disclose expressly control the selected image forming apparatus to print an image having a plurality of density patterns printed thereon and receive a setting value of a 
Murakami discloses control the selected an image forming apparatus to print an image having a plurality of density patterns printed thereon (see Figs. 17 and 20 and paras 203, 205, and 237, a plurality of images are formed on a sheet with a plurality of different densities) and 
receive a setting value of a density parameter via a user selection on a graphical user interface that corresponds to one of the printed plurality of density patterns (see Figs. 17-22 and paras 197, 200, 203, 215, 221-222, 225, 228, 240-241, and 248-252, a test print with a plurality of images are formed on a sheet with a plurality of different densities, a user visually evaluates the test print and then selects an image to be printed with the desired density, via a user interface).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the test print containing a plurality of images with different densities and a user selecting one of the images for printing, as described by Murakami, with the system of Yoichi.
The suggestion/motivation for doing so would have been to provide the user with a quick and efficient way to visibly evaluate the image quality of a plurality of different print densities to more easily determine the desired image quality thereby increasing user friendliness.
Therefore, it would have been obvious to combine Murakami with Yoichi to obtain the invention as specified in claims 1, 17, and 19.

Regarding claim 9, Yoichi further discloses wherein the processor is programmed  to acquire a model name of the specific model, and the processor is programmed to control the storage to store the model name in association with the setting value (see paras 22-23, 35, 50-52, 57-61, and 70, PC 1 contains storage to store setting values, PC 1 acquires model information of printer 2 and MFP 3, which would include a model name, CPU 11 controls a print 
Regarding claim 18, Yoichi further discloses wherein -3-Application No. 16/773,046 the at least one information processing apparatus comprises a plurality of information processing apparatuses, and the information processing apparatuses share setting values of the density parameter stored in the storages (see paras 22-23, 35, 50-52, 57-61, and 70, PC 1 contains storage to store setting values, PC 1 acquires model information of printer 2 and MFP 3, which would include a model name, CPU 11 controls a print setting unit, among other units, to control the receiving of quality correction information based on the test print and store and use the correction information for future printing).
Regarding claims 20-22, Murakami further discloses wherein the plurality of density patterns is arranged as an N by N matrix, N being an integer greater than or equal to 2 (see Figs. 17 and 20 and paras 203, 205, and 237, a plurality of images are formed on a sheet with a plurality of different densities).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R MILIA/             Primary Examiner, Art Unit 2677